IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA
COLUMBIA DIVISION
IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR AN ORDER AUTHORIZING THE

TRACKING OF A T-MOBILE WIRELESS Cr, No.:
CELLULAR TELEPHONE

ORDER TO SEAL

This matter comes before the Court on motion of the United States to file the affidavit in
support of the search warrant and attachments thereto under seal, as well as law enforcement’s
return to the warrant. The purpose of the Government’s request is to protect the information
contained within these documents as release of the information would jeopardize an ongoing
investigation, reveal sensitive information about the nature and scope of the investigation, disclose
the identity of cooperating sources and potential witnesses, and could result in the destruction of
evidence or flight from prosecution.

Having conducted an independent review of the facts set forth in the affidavit in support of
the search warrant as well as the reasons provided by the Government in its sealing motion, the
Court concludes that the Government’s significant countervailing interest in sealing outweighs the
common-law public interest in access to such documents and that sealing the affidavit and
attachments is “essential to preserve higher values.” See Media Gen. Operations, Ine. v.
Buchanan, 417 F.3d 424, 429-31 (4th Cir. 2005). The Court further concludes that, by sealing
only the affidavit in support of the search warrant and attachments thereto and providing public
access to the search warrant, the application in support of the search warrant, the motion to seal

and this sealing order, the denial of access is narrowly tailored to serve the government’s interests
in sealing. /d. at 429.

In reaching this conclusion, the Court has considered alternative measures less restrictive
than sealing—such as redaction of portions of the document—but finds that, at this juncture,
redaction would not protect the Government’s compelling interests and un-redacted portions
would largely be limited to information available in the warrant and application. See In re Search
Warrant for Secretarial Area Outside of Gunn, 855 F.2d 569, 574 (8th Cir. 1999) (explaining that
“line-by-line” redactions were “not practical” where “[v]irtually every page contain[ed] multiple
references” to sensitive information); /m re Search of Office Suites for World & Islam Studies
Enterprise, 925 F. Supp. 738, 744 (M.D. Fla. 1996) (rejecting redactions of affidavit due to
“concerns that unsealing even a portion of the affidavit would reveal, either explicitly or by
inference, the scope and direction of the Government’s investigation”); Jn re Search Warrants for
Nat'l Builders Corp., 833 F. Supp. 644, 646 (N.D. Ohio 1993) (finding that sealing of search
warrant affidavit was justified when “[v]irtually every page of the affidavit contain[ed] references
to conversations and events, and reveal[ed] the nature and scope of the on-going government
investigation, including individuals not within the scope of the search warrant”). Based on the
foregoing, the Court finds that the interests of justice are best served by filing the affidavit and
attachments thereto, and the return to the warrant, under seal. Working copies may be made
available to the United States Attorney’s Office, the United States Marshal Service, and any other
law enforcement agency designated by the United States Attorney’s Office.

Unless otherwise ordered, the documents sealed by this order shall remain sealed for one
year from the date of this order, subject to extension for good cause shown and to the following
unsealing protocol: Any person or party who seeks access to the documents sealed by this order

may file a written motion or request to unseal. The Clerk of Court is directed to file any motion
or request to unseal on the public docket. Regardless of when the motion or request is made, the
documents sealed by this order shall remain sealed until the Government or other affected party
has an opportunity to respond to any motion or request to unseal.

It is therefore,

ORDERED that the affidavit and attachments thereto, as well as the return to the warrant

listing the evidence seized, shall be filed under seal.

IT ISSO ORDERED.

    

J. GOSSETT
UNITED STATES MAGISTRATE JUDGE

Columbia, South Carolina
November , 2020
